United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2146
                                   ___________

Charles Pointer,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri
Building Stars Advantage,               *
                                        * [Unpublished]
             Appellee.                  *
                                   ___________

                             Submitted: November 30, 2004
                                Filed: December 14, 2004
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Charles Pointer appeals from the final judgment entered in the District Court1
for the Eastern District of Missouri, granting summary judgment to defendant
Buildingstars/St. Louis, Inc. (Buildingstars) in his 42 U.S.C. § 1981 action. Pointer
claimed Buildingstars denied him a business franchise because of his sex and race.
For reversal Pointer argues the district court erred in granting summary judgment
because he was not allowed time for discovery, Buildingstars failed to prove he


      1
       The Honorable Henry E. Autrey, United States District Court for the Eastern
District of Missouri.
would be an unsuccessful franchisee, and Buildingstars violated franchise and other
law.

       After careful review, see Kincaid v. City of Omaha, 378 F.3d 799, 803-04 (8th
Cir. 2004), we conclude for the following reasons that summary judgment was proper.
First, Pointer did not request additional discovery time or submit a Fed. R. Civ. P.
56(f) affidavit. Second, § 1981 does not apply to sex discrimination. See Runyon v.
McCreary, 427 U.S. 160, 167 (1976). Third, even if Pointer had the minimum
qualifications for a franchisee, he did not show that the franchise denial was
motivated by racial discrimination. See Ruiz v. A.B. Chance Co., 234 F.3d 654, 671
(Fed. Cir. 2000). Finally, Pointer did not show a violation of law.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-